


110 HR 5192 IH: Children’s Compassionate Care

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5192
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Ms. Pryce of Ohio
			 (for herself and Mr. Murtha)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the palliative and end-of-life care provided
		  to children with life-threatening conditions, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Children’s Compassionate Care
			 Act of 2007.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Grants to expand pediatric palliative care services and
				research
					Sec. 101. Education and training.
					Sec. 102. Grants to expand pediatric palliative
				care.
					Sec. 103. Pediatric palliative care training and residency
				grants.
					Sec. 104. Model program grants.
					Sec. 105. Research.
					TITLE II—Pediatric palliative care demonstration
				projects
					Sec. 201. Medicare pediatric palliative care demonstration
				projects.
					Sec. 202. Private sector pediatric palliative care
				demonstration projects.
					Sec. 203. Symposium on pediatric palliative care.
					Sec. 204. Evaluation and reports to Congress.
					Sec. 205. Authorization of appropriations.
				
			IGrants to expand pediatric palliative care
			 services and research
			101.Education and
			 trainingSubpart 2 of part E
			 of title VII of the Public Health Service
			 Act (42 U.S.C. 295 et seq.) is amended—
				(1)in section 770(a) by inserting
			 except for section 771, after carrying out this
			 subpart; and
				(2)by adding at the end the following:
					
						771.Pediatric palliative
				care services education and training
							(a)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may award
				grants to eligible entities to provide training in pediatric palliative care
				and related services for children with life-threatening conditions.
							(b)Eligible entity
				defined
								(1)In
				generalIn this section, the
				term eligible entity means a health care provider that is
				affiliated with an academic institution, that is providing comprehensive
				interdisciplinary pediatric palliative care services, alone or through an
				arrangement with another entity, and that has demonstrated experience in
				providing training and consultative services in pediatric palliative care,
				including—
									(A)children’s hospitals or other hospitals or
				medical centers with demonstrated, or actively developing, capacity in
				providing palliative care for children with life-threatening conditions;
									(B)pediatric hospices or hospices with
				significant pediatric palliative care programs;
									(C)home health agencies with a demonstrated or
				developing capacity to serve children with life-threatening conditions and that
				provide pediatric palliative care; and
									(D)any other entity that the Secretary
				determines is appropriate.
									(2)Life-threatening
				condition definedIn this
				subsection, the term life-threatening condition has the meaning
				given such term by the Secretary (in consultation with hospice programs (as
				defined in section 1861(dd)(2) of the Social
				Security Act (42 U.S.C. 1395x(dd)(2))) and academic experts in
				end-of-life care), except that the Secretary may not limit such term to
				individuals who are terminally ill (as defined in section 1861(dd)(3) of the
				Social Security Act (42 U.S.C.
				1395x(dd)(3))).
								(c)Authorized
				activitiesGrant funds
				awarded under subsection (a) shall be used to—
								(1)provide short-term training and education
				programs in pediatric palliative care for the range of interdisciplinary health
				professionals and others providing such care;
								(2)provide consultative services and guidance
				to health care providers that are developing and building comprehensive
				interdisciplinary pediatric palliative care programs;
								(3)develop regional information outreach and
				other resources to assist clinicians and families in local and outlying
				communities and rural areas;
								(4)develop or evaluate current curricula and
				educational materials being used in providing such education and guidance
				relating to pediatric palliative care;
								(5)facilitate the development, assessment, and
				implementation of evidence-based (when available) and best practices (as
				available) clinical practice guidelines and institutional protocols and
				procedures for pediatric palliative, pain management, end-of-life, supportive,
				and bereavement care; and
								(6)assure that children with life-threatening
				conditions and the families of such children are an integral part of these
				family-centered processes.
								(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $5,000,000 for each of
				fiscal years 2008 through
				2012.
							.
				102.Grants to expand
			 pediatric palliative carePart
			 Q of title III of the Public Health Service
			 Act (42 U.S.C. 280h et seq.) is amended by adding at the end the
			 following:
				
					399Z–1.Grants to expand
				pediatric palliative care
						(a)EstablishmentThe Secretary, acting through the
				Administrator of the Health Resources and Services Administration, may award
				grants to eligible entities to implement or expand pediatric palliative care
				programs for children with life-threatening conditions.
						(b)Eligible entity
				definedIn this section, the
				term eligible entity means—
							(1)children’s hospitals or other hospitals
				with a capacity (or those developing a capacity) and ability to care for
				children with life-threatening conditions;
							(2)hospices with a demonstrated or developing
				capacity and ability to provide palliative care (including symptom management,
				assistance with and support in decisionmaking) for children with
				life-threatening conditions and their families in a family-centered manner;
				and
							(3)home health agencies with—
								(A)a demonstrated capacity (or developing
				capacity) and ability to care for children with life-threatening conditions;
				and
								(B)demonstrated expertise (or actively
				developing capacity) in providing pediatric palliative care.
								(c)Authorized
				activitiesGrant funds
				awarded under subsection (a) shall be used to—
							(1)create new or expand existing pediatric
				palliative care programs;
							(2)start or expand needed additional care
				settings, such as respite, hospice, outpatient, inpatient day services, or
				other care settings to provide a continuum of care across inpatient, home, and
				community-based settings for pediatric palliative care;
							(3)expand comprehensive pediatric palliative
				care services, including care coordination services, to greater numbers of
				children with life-threatening conditions and broader service areas, including
				regional and rural outreach; and
							(4)support communication linkages and care
				coordination, applying telemedicine and teleconferencing technologies, and
				measures to improve both patient and family safety, and measures to improve
				efficacy and quality.
							(d)ApplicationEach eligible entity desiring a grant under
				this section shall submit an application to the Administrator at such time, in
				such manner, and containing such information as the Administrator may
				require.
						(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $10,000,000 for each of
				fiscal years 2008 through
				2012.
						.
			103.Pediatric palliative
			 care training and residency grantsPart A of title IV of the
			 Public Health Service Act (42 U.S.C.
			 281 et seq.) is amended by adding at the end the following:
				
					404I.Pediatric
				palliative care training and residency grants
						(a)EstablishmentThe Director of the National Institutes of
				Health is authorized to award training grants to eligible entities to expand
				the number of physicians, nurses, mental health professionals, and appropriate
				allied health professionals and specialists (as determined by the Secretary)
				with interdisciplinary pediatric palliative clinical training and research
				experience.
						(b)Eligible entity
				definedIn this section, the
				term eligible entity means—
							(1)a pediatric department of a medical school
				and other related departments including—
								(A)oncology;
								(B)virology;
								(C)neurology;
								(D)psychiatry; or
								(E)pain
				medicine;
								(2)a school of nursing (when partnering with
				physicians or a provider eligible to receive payments under title XVIII of the
				Social Security Act (42 U.S.C. 1395 et seq.), as available);
							(3)a school of psychology (when partnering
				with physicians or a provider eligible to receive payments under title XVIII of
				the Social Security Act (42 U.S.C. 1395 et seq.), as available);
							(4)a school of social work (when partnering
				with physicians or a provider eligible to receive payments under title XVIII of
				the Social Security Act (42 U.S.C. 1395 et seq.), as available);
							(5)a children’s hospital or other hospital
				with demonstrated expertise or developing capacity to serve pediatric patients
				with life-threatening conditions; and
							(6)an entity that has
				access to a continuum of care such as acute care, inpatient, hospice,
				outpatient, or home-based hospice to fully expose the trainee to palliative
				care.
							(c)ApplicationEach eligible entity desiring a grant under
				this section shall submit an application to the Director at such time, in such
				manner, and containing such information as the Director may require. Such
				application shall include a plan for evaluating outcomes.
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $5,000,000 for each of
				fiscal years 2008 through
				2012.
						.
			104.Model program
			 grantsPart Q of title III of
			 the Public Health Service Act (42
			 U.S.C. 280h et seq.), as amended by section 102, is further amended by adding
			 at the end the following:
				
					399Z–2.Model program
				grants
						(a)EstablishmentThe Secretary may award grants to eligible
				entities to enhance pediatric palliative care and care for children with
				life-threatening conditions in general pediatric or family practice residency
				training programs and general or pediatric nursing education programs through
				the development of model interdisciplinary programs that partner with other
				health professional schools such as psychology, pharmacology, nursing, or
				social work, when practicable.
						(b)Eligible entity
				definedIn this section, the
				term eligible entity means a provider eligible to receive payments
				under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), in
				either a pediatric department of—
							(1)a medical school;
							(2)a nursing
				school;
							(3)a children’s hospital; or
							(4)any other hospital with a general pediatric
				or family practice residency program serving pediatric patients with
				life-threatening conditions.
							(c)ApplicationEach eligible entity desiring a grant under
				this section shall submit an application to the Administrator at such time, in
				such manner, and containing such information as the Administrator may require
				(including a plan for evaluating outcomes).
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $5,000,000 for each of
				fiscal years 2008 through
				2012.
						.
			105.Research
				(a)Pain and symptom
			 managementThe Director of
			 the National Institutes of Health (in this section referred to as the
			 Director) shall provide research grants to fund
			 interdisciplinary research in pediatric pain and symptom management that will
			 utilize existing facilities of the National Institutes of Health
			 including—
					(1)pediatric pharmacological research
			 units;
					(2)clinical translational science awardees;
			 and
					(3)other centers providing infrastructure for
			 patient-oriented research.
					(b)Eligible
			 entitiesIn carrying out
			 subsection (a), the Director may award grants for the conduct of pediatric pain
			 and symptom management research to—
					(1)children’s hospitals or other hospitals
			 serving a significant number of children with life-threatening
			 conditions;
					(2)pediatric departments of medical
			 schools;
					(3)pediatric
			 departments of nursing schools;
					(4)institutions currently participating in
			 National Institutes of Health network of pediatric pharmacological research
			 units;
					(5)hospices with pediatric palliative care
			 programs and academic affiliations;
					(6)pediatric
			 departments of social work schools;
					(7)pediatric
			 departments of psychology schools;
					(8)pediatric
			 departments of pharmacology schools; and
					(9)pediatric pain
			 medicine programs.
					(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $10,000,000, to remain
			 available until expended.
				IIPediatric palliative care demonstration
			 projects
			201.Medicare pediatric
			 palliative care demonstration projects
				(a)DefinitionsIn this section:
					(1)Care
			 coordination servicesThe
			 term care coordination services means services that provide for
			 the coordination of, and assistance with, referral for clinical and other
			 services, including interdisciplinary care conferences, coordination with other
			 providers involved in caring for the eligible child with a life-threatening
			 condition, patient and family-centered caregiver education and counseling, and
			 such other services as the Secretary determines to be appropriate in order to
			 facilitate the coordination and continuity of care furnished to an eligible
			 child and the family of such child.
					(2)Demonstration
			 projectThe term
			 demonstration project means a demonstration project established by
			 the Secretary under subsection (b)(1).
					(3)Eligible
			 childThe term eligible
			 child means an individual with a life-threatening condition who is
			 entitled to benefits under part A of the Medicare program and who is under 21
			 years of age.
					(4)Eligible
			 providerThe term
			 eligible provider means—
						(A)a pediatric palliative care program that is
			 a public agency or private organization (or a subdivision thereof)
			 which—
							(i)(I)is primarily engaged in providing the care
			 and services described in section 1861(dd)(1) of the
			 Social Security Act (42 U.S.C.
			 1395(dd)(1)) and makes such services available (as needed) on a 24-hour basis
			 and which also provides family-centered counseling (including supportive and
			 bereavement counseling) for the eligible child and the immediate family of such
			 child;
								(II)provides for such care and services in
			 eligible children’s homes, on an outpatient basis, and on a short-term
			 inpatient basis, directly or under arrangements made by the agency or
			 organization, except that—
									(aa)the agency or organization must routinely
			 provide directly substantially all of each of the services described in
			 subparagraphs (A), (C), and (H) of such section 1861(dd)(1);
									(bb)in the case of other services described in
			 such section 1861(dd)(1) which are not provided directly by the agency or
			 organization, the agency or organization must maintain professional management
			 responsibility for all such services furnished to an eligible child and the
			 family of such child, regardless of the location or facility in which such
			 services are furnished; and
									(III)(aa)identifies medical, community, and social
			 service needs;
									(bb)simplifies access to service;
									(cc)uses the full range of community resources,
			 including the friends and family of the eligible child; and
									(dd)provides educational opportunities relating
			 to health care; and
									(ii)has an interdisciplinary group of personnel
			 which—
								(I)includes at least—
									(aa)1 physician (as defined in section
			 1861(r)(1) of the Social Security Act
			 (42 U.S.C. 1395x(r)(1)));
									(bb)1 registered professional nurse;
									(cc)1 licensed mental health professional;
			 and
									(dd)1 licensed social worker;
									employed by or, in the case of a
			 physician described in item (aa), under contract with the agency or
			 organization;(II)provides (or supervises the provision of)
			 the care and services described in such section 1861(dd)(1); and
								(III)establishes the policies governing the
			 provision of such care and services;
								(iii)maintains central clinical records on all
			 patients;
							(iv)does not discontinue the palliative care it
			 provides with respect to an eligible child and the family of such child because
			 of the inability of the eligible child to pay for such care;
							(v)(I)uses volunteers in its provision of care
			 and services in accordance with standards set by the Secretary, which standards
			 shall ensure a continuing level of effort to use such volunteers; and
								(II)maintains records on the use of these
			 volunteers and the cost savings and expansion of care and services achieved
			 through the use of these volunteers;
								(vi)in the case of an agency or organization in
			 any State in which State or applicable local law provides for the licensing of
			 agencies or organizations of this nature, is licensed pursuant to such
			 law;
							(vii)seeks to ensure that eligible children and
			 their families receive complete, timely, understandable information about
			 diagnosis, prognosis, treatments, and palliative care options;
							(viii)seeks to ensure
			 access to routine pediatric care as appropriate for the eligible child;
							(ix)ensures that children and their families
			 participate in effective and timely prevention, assessment, and treatment of
			 physical and psychological symptoms of distress; and
							(x)meets such other requirements as the
			 Secretary may find necessary in the interest of the health and safety of the
			 eligible children who are provided with palliative care by such agency or
			 organization; and
							(B)any other individual or entity with an
			 agreement under section 1866 of the Social
			 Security Act (42 U.S.C. 1395cc) that—
							(i)has demonstrated expertise in providing
			 palliative care to pediatric populations; and
							(ii)the Secretary determines is
			 appropriate.
							(5)Life-threatening
			 conditionThe term
			 life-threatening condition has the meaning given such term by the
			 Secretary (in consultation with hospice programs (as defined in section
			 1861(dd)(2) of the Social Security Act
			 (42 U.S.C. 1395x(dd)(2))) and academic experts in end-of-life care), except
			 that the Secretary may not limit such term to individuals who are terminally
			 ill (as defined in section 1861(dd)(3) of the Social Security Act (42 U.S.C.
			 1395x(dd)(3))).
					(6)Medicare
			 programThe term
			 Medicare program means the health benefits program under title
			 XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.).
					(7)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
					(b)Pediatric
			 palliative care demonstration projects
					(1)EstablishmentThe Secretary shall establish demonstration
			 projects in accordance with the provisions of this subsection to provide
			 pediatric palliative care to eligible children.
					(2)Participation
						(A)Eligible
			 providersAny eligible
			 provider may furnish items or services covered under the pediatric palliative
			 care benefit.
						(B)Eligible
			 childrenThe Secretary shall
			 permit any eligible child residing in the service area of an eligible provider
			 participating in a demonstration project to participate in such project on a
			 voluntary basis.
						(c)Services under
			 demonstration projects
					(1)In
			 generalExcept as otherwise
			 provided in this subsection, the provisions of section 1814(i) of the
			 Social Security Act (42 U.S.C.
			 1395f(i)) shall apply to the payment for pediatric palliative care provided
			 under the demonstration projects in the same manner in which such section
			 applies to the payment for hospice care (as defined in section 1861(dd)(1) of
			 the Social Security Act (42 U.S.C.
			 1395x(dd)(1))) provided under the Medicare program.
					(2)Coverage of
			 pediatric palliative care
						(A)In
			 generalNotwithstanding
			 section 1862(a)(1)(C) of the Social Security
			 Act (42 U.S.C. 1395y(a)(1)(C)), the Secretary shall provide for
			 reimbursement for items and services provided under the pediatric palliative
			 care benefit made available under the demonstration projects in a manner that
			 is consistent with the requirements of subparagraph (B).
						(B)BenefitUnder the pediatric palliative care
			 benefit, the following requirements shall apply:
							(i)Waiver of
			 requirement to elect hospice careEach eligible child may receive benefits
			 without an election under section 1812(d)(1) of the
			 Social Security Act (42 U.S.C.
			 1395d(d)(1)) to receive hospice care (as defined in section 1861(dd)(1) of such
			 Act (42 U.S.C. 1395x(dd)(1))) having been made with respect to the eligible
			 child.
							(ii)Authorization
			 for curative treatmentEach
			 eligible child may continue to receive benefits for disease and symptom
			 modifying treatment under the Medicare program.
							(iii)Provision of
			 care coordination servicesEach eligible child shall receive care
			 coordination services (as defined in subsection (a)(1)) and hospice care (as so
			 defined) through an eligible provider participating in a demonstration project,
			 regardless of whether such individual has been determined to be terminally ill
			 (as defined in section 1861(dd)(3) of the Social
			 Security Act (42 U.S.C. 1395x(dd)(3))).
							(iv)Availability of
			 information on pediatric palliative careEach eligible child and the family of such
			 child shall receive information and education in order to better understand the
			 utility of pediatric palliative care.
							(v)Availability of
			 supportive and bereavement counselingEach eligible child and the family of such
			 child shall receive supportive counseling and bereavement counseling, if
			 appropriate.
							(vi)Provision of
			 individual careEach eligible child and the family of such child
			 shall receive appropriate care that is—
								(I)designed to fit
			 the child’s physical, cognitive, emotional, and spiritual level of development
			 that shall involve and respect both the child and the family of such child;
			 and
								(II)effective and
			 compassionate from diagnosis through death and bereavement.
								(vii)Professional
			 educationEach professional caring for an eligible child shall
			 have special responsibilities for educating themself and others about the
			 identification, management, and discussion of the last phase of a child’s fatal
			 medical problem.
							(viii)Additional
			 benefitsUnder the
			 demonstration projects, the Secretary may include any other item or
			 service—
								(I)for which payment may otherwise be made
			 under the Medicare program; and
								(II)that is consistent with the recommendations
			 contained in the report published in 2003 by the Institute of Medicine of the
			 National Academy of Sciences entitled When Children Die: Improving
			 Palliative and End-of-Life Care for Children and Their Families.
								(C)Payment
							(i)Establishment of
			 payment methodologyThe
			 Secretary shall establish a methodology for determining the amount of payment
			 for pediatric palliative care furnished under the demonstration projects that
			 is similar to the methodology for determining the amount of payment for hospice
			 care (as defined in section 1861(dd)(1) of the Social Security Act (42 U.S.C. 1395x(dd)(1)))
			 under section 1814(i) of such Act (42 U.S.C. 1395f(i)), except as provided in
			 the following subclauses:
								(I)Amount of
			 paymentSubject to subclauses
			 (II) and (III), the amount of payment for pediatric palliative care shall be
			 equal to the amount that would be paid for hospice care (as so defined),
			 increased by an appropriate percentage to account for the additional costs of
			 providing supportive and bereavement counseling and care coordination services
			 (as defined in subsection (a)(1)).
								(II)Waiver of
			 hospice capThe limitation
			 under section 1814(i)(2) of the Social Security
			 Act (42 U.S.C. 1395f(i)(2)) shall not apply with respect to
			 pediatric palliative care and amounts paid for pediatric palliative care under
			 this subparagraph shall not be counted against the cap amount described in such
			 section.
								(III)Separate
			 payment for counseling servicesNotwithstanding section 1814(i)(1)(A) of
			 the Social Security Act (42 U.S.C.
			 1395f(i)(1)(A)), the Secretary may pay for bereavement counseling as a separate
			 service.
								(ii)Special rules
			 for payment of Medicare+Choice organizationsThe Secretary shall establish procedures
			 under which the Secretary provides for an appropriate adjustment in the monthly
			 payments made under section 1853 of the Social
			 Security Act (42 U.S.C. 1395w–23) to any Medicare+Choice
			 organization that provides health care items or services to an eligible child
			 who is participating in a demonstration project.
							(3)Coverage of
			 pediatric palliative care consultation servicesUnder the demonstration projects, the
			 Secretary shall provide for a one-time payment on behalf of each eligible child
			 who has not yet elected to participate in the demonstration project for
			 services that are furnished by a physician or advanced practice registered
			 nurse who is either the medical or nursing director or an employee of a
			 provider eligible to receive payments under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.) participating in such a project and that consist
			 of—
						(A)an evaluation of the individual’s need for
			 pain and symptom management, including the need for pediatric palliative
			 care;
						(B)counseling the individual and the family of
			 such individual with respect to the benefits of pediatric palliative care and
			 care options;
						(C)if appropriate, advising the individual and
			 the family of such individual regarding advanced care planning; and
						(D)care
			 coordination.
						(d)Conduct of
			 demonstration projects
					(1)SitesThe Secretary shall conduct demonstration
			 projects in not less than 4, but not more than 8, sites.
					(2)Selection of
			 sitesThe Secretary shall
			 select demonstration sites on the basis of proposals submitted under paragraph
			 (3) that are located in geographic areas that—
						(A)include both urban and rural eligible
			 organizations;
						(B)are geographically diverse and readily
			 accessible to eligible children; and
						(C)take into account
			 adequate representation of children of ethnic and racial minorities.
						(3)ProposalsThe Secretary shall accept proposals to
			 furnish pediatric palliative care under the demonstration projects from any
			 eligible provider at such time, in such manner, and in such form as the
			 Secretary may reasonably require.
					(4)Facilitation of
			 evaluationThe Secretary
			 shall design the demonstration projects to facilitate the evaluation conducted
			 under subsection (e)(1).
					(5)DurationThe Secretary shall complete the
			 demonstration projects within a period of 5 years that includes a period of 1
			 year during which the Secretary shall complete the evaluation under section
			 204.
					(e)Waiver of
			 medicare requirementsThe
			 Secretary shall waive compliance with such requirements of the Medicare program
			 to the extent and for the period the Secretary finds necessary to conduct the
			 demonstration projects.
				202.Private sector
			 pediatric palliative care demonstration projects
				(a)DefinitionsIn this section:
					(1)Care
			 coordination servicesThe term care coordination
			 services has the meaning given the term in section 201.
					(2)Demonstration
			 projectThe term
			 demonstration project means a demonstration project established by
			 the Secretary under subsection (b)(1).
					(3)Eligible
			 childThe term eligible
			 child means an individual with a life-threatening condition who
			 is—
						(A)under 21 years of age;
						(B)enrolled for health benefits coverage under
			 an eligible health plan; and
						(C)not enrolled under (or entitled to)
			 benefits under a health plan described in paragraph (5)(C).
						(4)Eligible
			 providerThe term eligible provider has the meaning
			 given the term in section 201.
					(5)Eligible health
			 plan
						(A)In
			 generalSubject to
			 subparagraphs (B) and (C), the term eligible health plan means an
			 individual or group plan that provides, or pays the cost of, medical care (as
			 such term is defined in section 2791 of the Public Health Service Act (42 U.S.C.
			 300gg–91)).
						(B)Types of plans
			 includedFor purposes of
			 subparagraph (A), the term eligible health plan includes the
			 following health plans, and any combination thereof:
							(i)A group health plan (as defined in section
			 2791(a) of the Public Health Service
			 Act (42 U.S.C. 300gg–91(a))), but only if the plan—
								(I)has 50 or more participants (as defined in
			 section 3(7) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1002(7))); or
								(II)is administered by an entity other than the
			 employer who established and maintains the plan.
								(ii)A health insurance issuer (as defined in
			 section 2791(b) of the Public Health Service
			 Act (42 U.S.C. 300gg–91(b))).
							(iii)A health maintenance organization (as
			 defined in section 2791(b) of the Public Health
			 Service Act (42 U.S.C. 300gg–91(b))).
							(iv)A long-term care policy, including a
			 nursing home fixed indemnity policy (unless the Secretary determines that such
			 a policy does not provide sufficiently comprehensive coverage of a benefit so
			 that the policy should be treated as a health plan).
							(v)An employee welfare benefit plan or any
			 other arrangement which is established or maintained for the purpose of
			 offering or providing health benefits to the employees of 2 or more
			 employers.
							(vi)Health benefits coverage provided under a
			 contract under the Federal employees health benefits program under chapter 89
			 of title 5, United States Code.
							(C)Types of plans
			 excludedFor purposes of
			 subparagraph (A), the term eligible health plan does not include
			 any of the following health plans:
							(i)The Medicare program under title XVIII of
			 the Social Security Act (42 U.S.C.
			 1395 et seq.).
							(ii)The Medicaid program under title XIX of the
			 Social Security Act (42 U.S.C. 1396 et
			 seq.).
							(iii)A Medicare supplemental policy (as defined
			 in section 1882(g)(1) of the Social Security
			 Act (42 U.S.C. 1395ss et seq.).
							(iv)The health care program for active military
			 personnel under title 10, United States Code.
							(v)The veterans health care program under
			 chapter 17 of title 38, United States Code.
							(vi)The Civilian Health and Medical Program of
			 the Uniformed Services (CHAMPUS), as defined in section 1072(4) of title 10,
			 United States Code.
							(vii)The Indian health service program under the
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et seq.).
							(6)Eligible
			 organizationThe term
			 eligible organization means an organization that provides health
			 benefits coverage under an eligible health plan.
					(7)Life-threatening
			 conditionThe term
			 life-threatening condition has the meaning given the term in
			 section 201.
					(8)Medicare
			 programThe term
			 Medicare program means the health benefits program under title
			 XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.).
					(9)Pediatric
			 palliative careThe term
			 pediatric palliative care means services of the type to be
			 furnished under the demonstration projects under section 201, including care
			 coordination services.
					(10)Pediatric
			 palliative care consultation servicesThe term pediatric palliative care
			 consultation services means services of the type described in section
			 201(c)(3).
					(11)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services, acting through the Director of the
			 Agency for Healthcare Research and Quality.
					(b)Nonmedicare
			 pediatric palliative care demonstration projects
					(1)EstablishmentThe Secretary shall establish demonstration
			 projects under this section at the same time as the Secretary establishes the
			 demonstration projects under section 201 and in accordance with the provisions
			 of this subsection to demonstrate the provision of pediatric palliative care
			 and pediatric palliative care consultation services to eligible children who
			 are not entitled to (or enrolled for) coverage under the health plans described
			 in subsection (a)(3)(C).
					(2)Participation
						(A)Eligible
			 organizationsThe Secretary
			 shall permit any eligible organization to participate in a demonstration
			 project on a voluntary basis.
						(B)Eligible
			 childrenAny eligible
			 organization participating in a demonstration project shall permit any eligible
			 child enrolled in an eligible health plan offered by the organization to
			 participate in such project on a voluntary basis.
						(c)Services under
			 demonstration projects
					(1)Provision of
			 pediatric palliative care and consultation servicesUnder a demonstration project, each
			 eligible organization electing to participate in the demonstration project
			 shall provide pediatric palliative care and pediatric palliative care
			 consultation services to each eligible child who is enrolled with the
			 organization and who elects to participate in the demonstration project. Under
			 the pediatric palliative care benefit, the following requirements shall
			 apply:
						(A)Waiver of
			 requirement to elect hospice careEach eligible child may receive benefits
			 without an election under section 1812(d)(1) of the
			 Social Security Act (42 U.S.C.
			 1395d(d)(1)) to receive hospice care (as defined in section 1861(dd)(1) of such
			 Act (42 U.S.C. 1395x(dd)(1))) having been made with respect to the eligible
			 child.
						(B)Authorization
			 for curative treatmentEach
			 eligible child may continue to receive benefits for disease and symptom
			 modifying treatment under the Medicare program.
						(C)Provision of care
			 coordination servicesEach
			 eligible child shall receive care coordination services (as defined in
			 subsection (a)(1)) and hospice care (as so defined) through an eligible
			 provider participating in a demonstration project, regardless of whether such
			 individual has been determined to be terminally ill (as defined in section
			 1861(dd)(3) of the Social Security Act
			 (42 U.S.C. 1395x(dd)(3))).
						(D)Availability of
			 information on pediatric palliative careEach eligible child and the family of such
			 child shall receive information and education in order to better understand the
			 utility of pediatric palliative care.
						(E)Availability of
			 supportive and bereavement counselingEach eligible child and the family of such
			 child shall receive supportive counseling and bereavement counseling, if
			 appropriate.
						(F)Provision of
			 individual careEach eligible child and the family of such child
			 shall receive appropriate care—
							(i)that
			 is designed to fit the child’s physical, cognitive, emotional, and spiritual
			 level of development that shall involve and respect both the child and the
			 family of such child;
							(ii)that is effective
			 and compassionate from diagnosis through death and bereavement;
							(iii)that involves
			 and respects both the eligible child and the family of the eligible child;
			 and
							(iv)in
			 which the family of the eligible child is a part of the care team.
							(G)Professional
			 educationEach professional caring for an eligible child shall
			 have special responsibilities for educating themself and others about the
			 identification, management, and discussion of the last phase of a child’s fatal
			 medical problem.
						(H)Additional
			 benefitsUnder the
			 demonstration projects, the Secretary may include any other item or service
			 that is consistent with the recommendations contained in the report published
			 in 2003 by the Institute of Medicine of the National Academy of Sciences
			 entitled When Children Die: Improving Palliative and End-of-Life Care
			 for Children and Their Families.
						(2)Availability of
			 administrative grants
						(A)In
			 generalSubject to
			 subparagraph (B), the Secretary shall award grants to eligible organizations
			 electing to participate in a demonstration project for the administrative costs
			 incurred by the eligible organization in participating in the demonstration
			 project (including care coordination), including the costs of collecting and
			 submitting the data required to be submitted under subsection (d)(4)(B).
						(B)No payment for
			 servicesThe Secretary may
			 not pay eligible organizations for pediatric palliative care or pediatric
			 palliative care consultation services furnished under the demonstration
			 projects.
						(d)Conduct of
			 demonstration projects
					(1)SitesThe Secretary shall conduct demonstration
			 projects in not less than 4, but not more than 8, sites.
					(2)Selection of
			 sitesThe Secretary shall
			 select demonstration sites on the basis of proposals submitted under paragraph
			 (3) that are located in geographic areas that—
						(A)include both urban and rural eligible
			 organizations;
						(B)are geographically diverse and readily
			 accessible to a significant number of eligible children; and
						(C)take into account
			 adequate representation of children of ethnic and racial minorities.
						(3)Proposals
						(A)In
			 generalThe Secretary shall
			 accept proposals to furnish pediatric palliative care and pediatric palliative
			 care consultation services under the demonstration projects from any eligible
			 organization at such time, in such manner, and in such form as the Secretary
			 may require.
						(B)Application for
			 administrative grantsIf the
			 eligible organization desires to receive an administrative grant under
			 subsection (c)(2), the proposal submitted under subparagraph (A) shall include
			 a request for the grant, specify the amount requested, and identify the
			 purposes for which the organization will use any funds made available under the
			 grant.
						(4)Collection and
			 submission of data
						(A)CollectionEach eligible organization participating in
			 a demonstration project shall collect such data as the Secretary may require to
			 facilitate the evaluation to be completed under section 204.
						(B)SubmissionEach eligible organization shall submit the
			 data collected under subparagraph (A) to the Secretary at such time, in such
			 manner, and in such form as the Secretary may require.
						(5)DurationThe Secretary shall complete the
			 demonstration projects within a period of 5 years that includes a period of 1
			 year during which the Secretary shall complete the evaluation under section
			 204.
					203.Symposium on
			 pediatric palliative care
				(a)Convening a
			 symposiumThe Secretary of Health and Human Services shall
			 convene a symposium on Pediatric Palliative Care (in this section referred to
			 as the symposium). The symposium shall occur not later than June
			 30, 2008.
				(b)PurposesThe
			 purposes of the symposium shall be to—
					(1)assess the initial
			 response to the Institute of Medicine’s 2003 report on When Children
			 Die: Improving Palliative and End-of-Life Care for Children and Their
			 Families; and
					(2)increase awareness
			 of a child’s life-threatening condition or death on the child, the family of
			 the child, and society as a whole, and the importance of providing quality
			 pediatric palliative care to children with life-threatening conditions and the
			 families of such children in the United States.
					(c)AttendeesThe
			 Secretary of Health and Human Services, or the designee of the Secretary, shall
			 attend the symposium along with other nongovernmental organizations, interested
			 parties, and clinicians.
				(d)ReportThe
			 symposium shall report to the Secretary of Health and Human Services and the
			 appropriate committees of Congress on recommendations derived from the
			 symposium and on the status of departmental research activities concerning
			 palliative care for children with life-threatening conditions.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $300,000 for fiscal year 2008.
				204.Evaluation and
			 reports to Congress
				(a)EvaluationsDuring
			 the 1-year period following the first 4 years of the demonstration projects,
			 the Secretary shall complete an evaluation of the demonstration projects using
			 outcomes in order—
					(1)to determine the
			 short-term and long-term costs and benefits of changing hospice care (as
			 defined in section 1861(dd)(1) of the Social Security Act (42 U.S.C.
			 1395x(dd)(1))) provided under the Medicare program to children, to
			 include—
						(A)the pediatric
			 palliative care furnished under the demonstration projects; and
						(B)the Medicare
			 program to permit eligible children to receive curative and palliative care
			 simultaneously;
						(2)to review the
			 implementation of the demonstration projects compared to recommendations
			 contained in the report published in 2003 by the Institute of Medicine of the
			 National Academy of Sciences entitled When Children Die: Improving
			 Palliative and End-of-Life Care for Children and Their Families;
					(3)to determine the
			 quality and duration of palliative care for individuals who receive such care
			 under the demonstration projects who would not be eligible to receive such care
			 under the Medicare program;
					(4)to determine
			 whether any increase in payments for pediatric palliative care is offset by
			 savings in other parts of the Medicare program; and
					(5)to determine the
			 projected cost of implementing the demonstration projects on a national
			 basis.
					(b)Reports
					(1)Interim
			 reportNot later than the date that is 2 years after the date on
			 which the demonstration projects are implemented, the Secretary shall submit an
			 interim report to Congress on the demonstration projects.
					(2)Final
			 reportNot later than the date that is 1 year after the date on
			 which the demonstration projects end, the Secretary shall submit a final report
			 to Congress on the demonstration projects that includes the results of the
			 evaluation conducted under paragraph (1) together with such recommendations for
			 legislation or administrative action as the Secretary determines is
			 appropriate.
					205.Authorization of
			 appropriations
				(a)In
			 generalThere are authorized
			 to be appropriated—
					(1)$2,500,000, to carry out the demonstration
			 projects under section 201;
					(2)$2,500,000, to carry out the demonstration
			 projects under section 202, including for awarding grants under subsection
			 (c)(2) of such section; and
					(3)$300,000, to carry
			 out section 203.
					(b)AvailabilitySums appropriated under subsection (a)
			 shall remain available without fiscal year limitation until expended.
				
